Case: 4:12-cv-00361-AGF Doc. #: 967 Filed: 09/30/20 Page: 1 of 2 PageID #: 13816
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                      )
                                               )
           Plaintiffs,                         )
                                               )
      v.                                       )
                                               )          No. 4:12-CV-00361-AGF
MALLINCKRODT, LLC, et al.,                     )          Lead Case
                                               )
           Defendants.                         )

          AMENDED CASE MANAGEMENT ORDER REGARDING
       BUTLER V. MALLINCKRODT LLC, NO. 4:18-CV-01701-AGF, ET AL.

       The parties in Butler v. Mallinckrodt LLC, No. 4:18-cv-01701-AGF; Koterba v.

Mallinckrodt LLC, No. 4:18-cv-01702-AGF; Hines v. Mallinckrodt LLC, No. 4:18-cv-

01703-AGF; and Walick v. Mallinckrodt LLC, No. 4:18-cv-01704-AGF (collectively,

“Butler”) propose, and the Court hereby adopts and Orders, that the following schedule

shall apply in these cases:

           1.     Plaintiffs shall provide the summaries and reports required by Rule
26(a)(2)(B) and (C), Fed. R. Civ, P., that were not otherwise required by CMO 14, for
any expert they intend to call at trial, by August 1, 2019, and make these experts
available for deposition with agreement of opposing counsel by October 1, 2019.

           2.    Defendants shall identify and provide the summaries and reports
required by Rule 26(a)(2)(B) and (C), Fed. R. Civ, P., for any expert they intend to call
at trial by March 17, 2020, and make these experts available for deposition with
agreement of opposing counsel by August 20, 2020.

           3.      To the extent a party desires to disclose any rebuttal experts, the party
shall file a motion for leave to do so by September 8, 2020. Rebuttal experts shall be
permitted only upon good cause shown or agreement of the parties. To the extent any
rebuttal experts are permitted, depositions of the rebuttal experts shall be completed
within 21 days of the Court’s ruling.
Case: 4:12-cv-00361-AGF Doc. #: 967 Filed: 09/30/20 Page: 2 of 2 PageID #: 13817




         4.    The parties shall complete all discovery in these cases no later than
November 30, 2020.

         5.       Motions to compel shall be pursued in a diligent and timely manner,
but in no event filed more than eleven (11) days following the discovery deadline set
out above.

           6.     Any motions related to Daubert must be filed on or before October 15,
2020. Daubert Motions may be up to twenty pages in length. Responses shall be filed
no later than 28 days of any motions, and any reply shall be filed within 14 days of any
response.

         7.        Any motions for summary judgment or motions for judgment on the
pleadings must be filed within 21 days of the ruling on the last Daubert motion, if not
filed sooner. Responses shall be filed within 28 days of any motions, and any reply
shall be filed within 14 days of any response.

       After ruling on the Daubert motions and any common issues, the Court
anticipates that any remaining cases will be transferred back to the original judges for
any further proceedings related to individual issues and for trial.



     Dated this 30th day of September, 2020.



                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE




                                            2
